Jenks, J.:
In view of the satisfactory opinion of Kelly, J., on the motion for a new trial, hereto appended,* full discussion is unnecessary. I think that the plaintiff was not chargeable with contributory negligence as a matter of law in assuming that the approaching train would not continue on its way up to the point where she attempted to cross. . She is entitled to the most favorable inferences.. (Smith v. N. Y. C. & H. R. R. R. Co., 177 N. Y. 224.) In that case the' court, per Werner, J., say : “Was the plaintiffs’ intestate reasonably and ordinarily careful of his own safety in the circumstances \ It cannot be said that intelligent and reasonable men, applying the rule of ordinary care to the facts of this case,. Could not fairly differ in their answers to this question, and, therefore, it is one for the arbitration of a jury and not for the decision of a court.”
" So, too, in Canning v. Buffalo, R. & P. Ry. Co. (168 N. Y. 555) Cullen, J., for the court, says: “ Therefore, the question to be determined m this case is, whether it can be said that as a matter of law the plaintiff recklessly approached a known danger or took doubtful chances of passing safely in front of the train, or whether, under the circumstances of the case, it was a question as to which prudent men might reasonably differ ? ”
And in Parsons v. N. Y. C. & H. R. R. R. Co. (113 N. Y. 355) the court, per Ruger, Ch. J., say : “ The .law does not forbid persons from crossing railroad tracks or impose upon them exclusive responsibility for damages .incurred in making such an attempt. The question is, whether the injured party, under all of the circumstances of the case, exercised that degree of care and caution which prudent persons of.ordinary intelligence usually exercise under like circumstances. This rule must in all cases, except those marked by gross and inexcusable negligence, render the question involved one of fact for the jury.” The plaintiff desired to go to the station of the defendant in order to take passage on its train which was scheduled to stop there at a particular time for passengers. To reach the platform of the station she was compelled to cross the rails at grade. The plaintiff was not held to the rule that applies to a mere traveler crossing a railroad track on a public highway. *343(Terry v. Jewett, 78 N. Y. 338; Brassell v. N. Y. C. & H. R. R. R. Co., 84 id. 241; Warner v. Baltimore & Ohio Railroad Co., 168 U. S. 339.) Upon the evidence the jury could have found properly that the plaintiff, seeking the station to take the train, need not “ exercise the same circumspection and care ”' as a traveler on the highway or a trespasser. (Warner v. Baltimore & Ohio Railroad Co., supra.) In determining whether the plaintiff was justified in attempting to cross the tracks there are certain circumstances which were germane, in that they may have-implied an invitation to the plaintiff. The place of the station, relative to the situation of the tracks which required her to cross the tracks at grade in order to take the train, might warrant her in concluding that she would not be put in jeopardy when thus seeking to gain the platform. (Jewett v. Klein, 27 N. J. Eq. 550, cited with approval in Terry v. Jewett, supra.) Indeed, in that case, Dalbimple, J., for the court, says that under similar circumstances a passenger was “ fully justified in concluding that he would be safe from harm from a train on the track which he was thus obliged to cross in order to secure his passage.” (See, too, Warner v. Baltimore & Ohio Railroad Co., supra.)
There is evidence that the plaintiff, who had lived in the neighborhood for sixteen years and had taken these trains constantly, believed reasonably that it was the uniform custom of all trains to stop before coming to the point at which she attempted the crossing. (See Beecher v. Long Island R. R. Co., 35 App. Div. 292, 294; affd., 161 N. Y. 222.) This case may be discidminated from the criticism of Cullen, J., in Beecher's case (at p. 300) in that the evidence in this case for the plaintiff was that the custom was practically uniform.
There was evidence that the train which struck the plaintiff approached, passed the crossing and came upon her, with unabated speed and without any notification that it was to. continue on its course by platform and by station, in departure from this uniform, custom of stoppage. , It might be concluded that the plaintiff would have been justified in assuming that the train would give some warning of such a course. In Dublin, Wicklow & Wexford R. Co. v. Slattery (3 App Cas. 1155) Lord Selbobne said : “ Where there is a crossing so used at a station where a train by which an intending *344passenger proposes to travel may stop, and where by the arrangements of the company another train not stopping there may also be appointed to pass through that station from the opposite direction about the same time, it appears to me to be the duty of the company to use proper and sufficient means to give warning of the appro'ach of such other train,” etc. (See, too, Vandewater v. N. Y. & N. E. R. R. Co., 135 N. Y. 583, 588; Henavie v. N. Y. C. & H. R. R. R. Co., 166 id. 280, 284.) The question of omitted signals is not up in this case, as if the plaintiff had not seen the train, but I think that that omission may be considered in scrutinizing the conduct of the plaintiff in her attempt to cross the tracks; In Dublin, Wicklow & Wexford R. Co. v. Slattery (supra) Lord Selbobne said: “ But as. the present case actually stands and upon the supposition (which has been affirmed by the verdict) that there was no whistling, the question .of contributory negligence appears to me to have been one particularly fit to be submitted to a jury. I could not (on that supposition) say that the jurymen were drawing, inferences which they were not entitled to draw from the evidence if they thought that the deceased might have been put off his guard and induced to cross the line at the time and in the manner that he did by the practice (on the one hand) of the company with respect to the use of this crossing for passengers alighting from or going (with their friends) to meet trains stopping at the station, and by the omission (on the other hand) to give, the usual notice by whistling of the approach of this particular express train.” (See, too, Parsons v. N. Y. C. & H. R. R. R. Co., supra, 363; McNamara v. N. Y. C. & H. R. R. R. Co., 136 N. Y. 650 ; Doyle v. Pennsylvania & N. Y. Canal & R. R. Co., 139 id. 637, 639; Warner v. Baltimore & Ohio Railroad Co., supra.)
My brother who dissents writes: “It should not avail the plaintiff that she believed the train would stop, for a train stopping could properly reach the point of the accident, less than a car’s length beyond the rear of the down train.” I do not think that the evidence warrants this statement, as bearing upon contributory negligence as matter of law, but that the jury were free to conclude that a train about to stop at that station in the usual and proper manner would not reach the point of the plaintiff’s crossing. The defendant maintained a concrete platform one hundred and twenty *345feet long in connection with its station. Examination of -the map in evidence shows that the end of that platform nearest Eighty-fourth street was nine feet two' inches distant from the nearest curb line thereof, and that there was a space of thirty-six feet from that curb line to the further curb line. The roadway of the street-is covered with boarding. The plaintiff when crossing was on the Brooklyn side, the further side, the north side of the board crossing. If this be correct she must have been in Eighty-fourth street and at least nine feet plus fifteen feet or twenty-four feet'(and may have been nearly thirty-nine feet and she says about thirty-five feet) distant from the end of the concrete platform. Now let us' consider all of the evidence as to the point reached by trains which stopped at the station and its adjunct, this concrete platform. The plaintiff testifies that when she saw trains stop there they stopped at about the end of the concrete platform. Her witness Brilles testifies that they stopped half a foot or a foot over the concrete platform. Her witness Gillespie testifies that trains, stopped within the concrete — this side of Eighty-fourth street — that it stops before it goes on Eighty-fourth street. Plaintiff’s witness Foley testifies that they stopped before they went to Eighty-fourth street, in front of the platform, “ generally on about a line with the station sidewalk, as near as I can recollect.” Her witness Voorhees testifies that he never saw a train stop at the depot with any part of the train over onto Eighty-fourth street — afterwards qualified by the' statement that at some times the front of the cars would “ reach on ” the planking; not as a general thing. Nor was he materially shaken on cross-examination, for in answer to the question as to the extension of the train over Eighty-fourth street under certain conditions, he said, Yes, it would if it did,.but I never see them,” and he reiterates on the redirect, “ I say they never cross the crossing.” The plaintiff’s witness P. hfayott testifies that when trains stopped with reference to the station platform, the front of the car stopped right on the end of the platform. On cross-examination he says it might run a little “ on the sidewalk,” “ not a foot away from the end of the platform.” His testimony as to thirty-five or forty feet, it must be noted, is as to the distance of the rear platform of the ji/rst car from the end of the concrete platform — that is, the rear end was that far back from the end of the concrete towards Eighty-fourth, *346not Eighty-fifth street. This is clear from the context, in view, of his location of the front platform of the car, made in answer to the previous question “ not a foot away'from the end of the platform.”
If the jury accepted the evidence adduced by the plaintiff as to the position of trains stopping at the station, they were clearly justified in the conclusion that the plaintiff crossed at a point never reached by the trains which stopped at that station, for she was at least twenty-three feet distant therefrom. There is evidence in contradiction adduced by the defendant. Its motorman testifies that they usually stopped so as to get the front of the cars right across Eighty-fourth street, that “it would go right across the street.” A former employee, .Vance, testifies that - when they have a four-car train and they stop, the front of the car extends over the sidewalk, “ I think; ” that the front car generally runs over past the concrete platform. Uhlenbush testifies that some would stop before ; the front of the car would stop just at Eighty-fourth street and others would cross over. Roth testifies that the point of stoppage differed according to the number of cars ; that three-car trains generally stopped at the head of Eighty-fourth street, but that four-car trains “have got to stop over Eighty-fourth street * * * in order to have the platform to reach the lower platform.” On cross-examination he testifies : “ The trains running around between ten and eleven in the morning at that time were three-car trains, generally. Those regular passenger trains were three-car trains. Those trains, the three-car trains, when they stopped, would stop so that all of the train was opposite the cement platform.” ■ As the evidence warranted the inference by the jury that the trains in the operation of stopping never reached the point where the plaintiff crossed, but there was always a space from at least twenty-three to possibly thirty-five feet between the head of the train and her place of -crossing, it seems to me that it cannot be said properly that “ it should not avail the plaintiff that she believed the train Would stop, for a train stopping could properly reach the point of the accident, less than a car’s length beyond the rear of the down train.”
The judgment and order must be affirmed, with costs.
Hirschberg, P. J., Rich and Miller, JJ., concurred; Woodward, J., read for reyersal.

For this opinion see post, p. 347.— [Rep.